IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

F. ROBERTSTRAHM,
                                                 No.79711-5-I
                        Appellant,
                                             )   DIVISION ONE
              v.
                                             )   UNPUBLISHED OPINION
SNOHOMISH COUNTY,

                 Respondent.
_________________________________)               FILED: March 23, 2020
       SMITH, J.   —   F. Robert Strahm appeals the dismissal of his lawsuit alleging

that Snohomish County (County) violated the Public Records Act (PRA), chapter

42.56 RCW, in relation to two public records requests. We conclude that the

record was not sufficiently developed for the trial court to determine (1) whether

the County conducted an adequate search with regard to either of the two

requests or (2) whether the County silently withheld records with regard to the

request assigned tracking number K024672. Accordingly, we vacate the trial

court’s dismissal of Strahm’s case and its conclusions that the County complied

with the PRA, conducted an adequate search for records and, with regard to

request K024672, did not silently withhold records. We remand to the trial court

for further proceedings consistent with this opinion, including determining

(1) whether the County performed an adequate search with regard to both of

Strahm’s requests, (2) whether the County silently withheld records responsive to

request K024672, (3) whether the County complied with the PRA, and (4) if

appropriate, the amount of any costs and monetary penalties.
No. 79711-5-1/2

                                  BACKGROUND

                                        Facts

       In 2017 and 2018, Strahm submitted more than 40 total public records

requests to Snohomish County. This appeal concerns two of those requests,

described below.

                                 Request K019782

       On November 6, 2017, Strahm made the following request:

       I request the following public record(s), including without limitation
       electronic records:

           1. Records of the attached fund 300, subfund 004, transactions
              contained within the red rectangles, including without
              limitation, financial institution statements, bank statements,
              cancelled checks, wire transfers, interfund transfers, etc.

According to Strahm’s later declaration, ‘[t]he request was for records regarding

six large transactions within the new courthouse project fund between February

29, 2016, and May 2,2016.” Strahm requested that responsive records be

provided “on CD [(compact disc)] for pickup.”

       Tracie O’Neill, a Risk Management Specialist for Snohomish County,

responded to Strahm’s request on November 9, 2017. O’Neill informed Strahm

that his request had been assigned tracking number K019782. She also

informed him that “[w]e reasonably believe that public records (if any) responsive

to this request will be available beginning on or before January 15, 201 8.”

       On January 12, 2018, the County made a first installment of responsive

records available to Strahm. According to O’Neill’s later declaration, the first

installment consisted of 95 pages and included “the financial records


                                          2
No. 79711-5-1/3

documenting the transactions referenced in request K019782.       .   .       from the

County Treasurer’s Office.” In a cover letter that accompanied the first

installment, O’Neill informed Strahm that “[w]e anticipate we will have another

installment or update on or before March 15, 2018.”

       On February 13, 2018, O’Neill wrote Strahm regarding two of Strahm’s

other pending records requests, designated KOl 9549 and KOl 9774. In her letter,

O’Neill indicated that “the County ha[d} potentially thousands of.        .   .   records in the

form of daily banking statements” responsive to those two requests. She

explained that the cost to produce the daily banking statements would be “in

excess of $1,000.00” and that “a $100.00 deposit is required before we will begin

processing this request.”

       O’Neill indicated that “[t]he County also has access to monthly banking

statements,” which were “a condensed version from the daily statements” and

would also be responsive to requests K019549 and K019774. She explained

that Bank of America would charge the County an estimated $46,000 to prepare

the monthly statements and, thus, the County would require a $4,600 deposit.

O’Neill requested further direction from Strahm as to “which type of statement

you are requesting,” explaining that “[s]ince we are unable to move forward

without a deposit, if we do not hear from you in the next 30 days, then these

requests will be closed and no further action will be taken.” Finally, O’Neill

indicated that the banking records referenced in her letter would “likely be

responsive to several of your other pending requests,” including request

K019782. She wrote that “[w]e will assume you do not want these bank


                                          3
No. 79711-5-114

statement records reproduced under all of your other pending requests KOl 9549

and K019774, then [sic] we will assume you do not want them produced in any of

your other pending public requests.”

       Strahm responded to O’Neill’s letter two days later and asked to inspect

the bank statements. O’Neill responded on February 15, 2018, to schedule an

appointment for Strahm to “review examples of both the daily and monthly bank

statements in order for you to determine which option you would prefer to

receive.” In response, Strahm requested that “both paper and electronic versions

of the complete statements” be made available for inspection. O’Neill then

responded that because requests K019549 and K019774 “are large and require

redactions on every document,” inspection would not be possible without creating

copies of the records. O’Neill wrote that “[a]bsent you providing a [10 percent]

deposit, we will not be able to move forward with your records request.” Strahm

then responded, “I am modifying the subject requests to not include bank

statements   —   under protest. Please promptly make the remaining records

available for inspection and copying.”

       About a month later, on March 15, 2018, O’Neill e-mailed Strahm again

regarding multiple pending requests, including the two referenced above

(K019549 and K019774) and K019782. She stated that “[a]s the County

previously advised in our February 13, 2018   .   .   .   correspondence, the bank

records that are responsive to K019549 and K019774 are also responsive to

K018512, K019782 and K018477.” She advised that the County had produced

all responsive requests for the latter three requests “[w]ith the exception of bank


                                          4
No. 79711-5-1/5

records.” Referring to Strahm’s earlier e-mail that he was modifying his requests

to not include bank statements, O’Neill asked Strahm, “Based on your statement

    that you did not want to receive [bank] records for K019549 and K019774, is

it also true you do not wish to receive the bank statements for KOl 9549,

K019774, [sic] and K018477?” She asked Strahm to respond by March 26,

2018, and indicated that “[i]f we do not receive a response, we will consider your

request abandoned and will administratively close your request.”

       Strahm responded the same day and requested, “Please make the

records available for inspection.” O’Neill responded a week later and wrote, with

regard to K019782:

       We have estimated 3,360 pages of daily bank records responsive
       to K019782. The cost associated with these records is $336.00
       and would require a $33.00 deposit. Should you wish to receive
       the monthly bank statements for this request, we have identified
       more than 2,400 pages at $10.00 per page for a total of $24,000.00
       in costs. The required deposit would be $2,400.00.

O’Neill asked Strahm to “advise if you would like to receive the daily and/or

monthly banking statements and forward the corresponding deposit.” She

indicated that the County would begin processing Strahm’s request once the

deposit was received and that “[i]f we do not receive a response by Friday, March

30, we will administratively close these requests.”

       It does not appear that Strahm responded to O’Neill’s March 22, 2018, e

mail. Nevertheless, on March 26, 2018, O’Neill e-mailed Strahm again regarding

request K019782, stating, “After an extensive search, we believe we have

produced all responsive records for this request. However, this request will

remain open for an additional thirty days   —   until April 26, 2018, in the event you

                                            5
No. 79711-5-1/6

have questions or wish to discuss this request and responsive records further.”

          On March 30, 2018, O’Neill e-mailed Strahm again, indicating (despite her

earlier e-mails stating that a deposit was required and that the County had

produced all responsive records for request K019782) that the County had begun

preparing daily bank statements for inspection in response to multiple requests,

including K019782:

       After continued review of your public records requests, K022549,
       K019549, K019774, K019782, K018477, K018512, K017685, and
       K01 8089, and in order to provide you with the fullest assistance
       possible, the County has begun to prepare the responsive daily
       bank statements for your inspection. This is based on your request
       to review/inspect those records.

      A first installment of the bank statements will be available within
      thirty days. We will be in contact with you to arrange a mutually
      acceptable date and time. If you no longer want to inspect or
      receive the daily statements, then please let us know immediately.

In her later declaration, O’Neill characterized this March 30, 2018, e-mail as a

correction of her earlier erroneous assertion that Strahm would be required to

pay a fee to inspect the bank statements.1

      According to O’Neill’s declaration, Strahm inspected a first installment of

daily bank statements on May 4, 2018, and a second installment (along with a

second inspection of the first installment) on May 31, 2018. Also according to

O’Neill’s declaration, “[alt the inspection on May 31, 2018, Mr. Strahm informed

me he no longer wished to receive ‘non-electronic paper records.” O’Neill

confirmed this by e-mail to Strahm on June 6, 2018:

      1  ~ RCW 42.56.120(1) (“No fee shall be charged for the inspection of
public records or locating public documents and making them available for
copying, except as provided in RCW 42.56.240(14) and subsection (3) of this
section.”).
                                          6
No. 79711-5-1/7

       This email serves as follow up to your records inspection on
       Thursday, May 31[,] 2018.

       At your May 31st inspection, you amended your requests and
       advised you no longer wished to receive[ J non-electronic bank
       records. As a result, your requests assigned tracking numbers
       K022549, K018512, and K017685 will be administratively closed as
       we have determined we have nothing further responsive to these
       requests.

       As we previously advised, our electronic bank records are available
       beginning in May of 2016 and will be responsive in part to your
       requests assigned tracking numbers K019782, K018477, K018089
       and K019549. We understand that you do wish to receive these
       records and you are aware they will be provided in PDF format.
       We further understand you no longer want to conduct inspections
       for your installments of these records but would prefer to receive
       them on CD. If this is incorrect, please advise and we will arrange
       an inspection.

(Emphasis added and omitted.)

       Strahm responded by e-mail on July 5, 2018. In his July 5th e-mail,

Strahm addressed O’Neill’s assertion that he no longer wished to receive non-

electronic bank records:

       Re: Requests with county tracking numbers K022549, K018512,
       K017685.

      In regards to: “advised you no longer wished to receive[] non-
      electronic bank records”

      I was referring to the specific paper records that were being
      produced, which were daily records of all county banking. The
      records contained transactions that were not responsive to the
      requests.

Strahm further requested that the County “conduct an adequate search for

existing electronic bank records,” “search the Department of Information

Technology [DolT] for responsive electronic bank statement records,” and “make

all responsive bank records available for inspection and copying.” Strahm’s July

                                        7
No. 79711-5-1/8

5th e-mail did not specifically address request K019782. O’Neill thus

understood, according to her later declaration, that Strahm still did not want

paper bank records in response to that request.

       On July 9, 2018, Jennifer Sperline, Snohomish County’s Public Records

Officer, wrote to Strahm regarding his July 5th e-mail to O’Neill. Sperline

attempted to clarify what Strahm meant by “electronic banking records,”

explaining that the County interpreted that to refer to “records held by the County

in electronic format that are produced by Bank of America, and which document

financial transactions to or from the County account in the form of Bank

Statements.” Sperline noted that ‘[r]ecognizing that.   .   .   you likely have very

specific financial information you would like to have produced, any explanation

you can provide to help us understand the information you are seeking would be

needed to continue our search.” Sperline also explained that although Strahm

was correct that the bank records contained transactions that were not

responsive to his requests, this was becausethe records as provided by Bank of

America did not allow for the exclusion of transactions associated with funds not

selected in Strahm’s requests. Strahm responded and requested that the County

produce “each page that contains a record of the responsive transactions would

be adequate. For example, on a particular day a responsive transaction

occurred there would be at least one bank statement page containing a record of

the transaction. Producing only these pages with corresponding transactions

would be adequate.”

      Meanwhile, on June 29, 2018, O’Neill had e-mailed Strahm to indicate that


                                         8
No. 79711-5-1/9

an additional installment of responsive records, consisting of 85 electronic files

and 437 scanned pages, was available for his review or purchase for multiple

requests, including K019782. Strahm responded on July 9, 2018, again referring

to the DolT:

       The county [DolT] provides the county: “digital scanning and
       electronic storage of over 6 million pages annually in order to
       preserve and protect documents, improve access and retrieval, and
       reduce paper storage volumes.” The electronic storage of records
       includes asset, financial and accounting records.

       The county needs to complete an adequate search for the
       requested records I will be paying for the records under protest.
                              —




On July 18, 2018, Sperline e-mailed Strahm to inform him that the County would

conduct DolT searches for records responsive to his outstanding requests,

including KOl 9782. She also told Strahm that she would “look further into your

suggestion that we only produce pages of records that have the particular

transaction you are looking for.”

      The next day, Sperline e-mailed Strahm again and proposed a global

resolution to Strahm’s several outstanding requests:

      Given our recent conversations regarding multiple public records
      requests, I was prompted to take a look at all your public records
      requests.   .   What I noted were areas of miscommunication
                      .   .


      between you and several public records specialists in the County. I
      surely do not want obtaining public records from Snohomish County
      to be frustrating for you. To ensure we are capturing what you want
      and providing you the fullest assistance, I propose closing the[se]
        requests and having you work with myself. in determining what
                                                       .   .


      exactly you are seeking and how we can most effectively get you
      those responsive records in the format that you wish.

      If this is something you are interested in pursuing, then please let
      me know. Otherwise, we will continue to process your public
      records requests as we have been.


                                         9
No. 79711-5-1/10

According to Sperline’s later declaration, Strahm responded to her e-mail by

submitting another public records request.

       On September 14, 2018, O’Neill e-mailed Strahm and informed him

regarding request K019782 that “[a]fter an extensive search, we believe we have

produced all responsive records and we will be administratively closing this

request.” O’Neill indicated that Sperline would contact Strahm regarding the

pending DolT searches and that “[a]ssuming that nothing further is found, this

request will remain closed.”

       Strahm responded to O’Neill’s e-mail, stating, “Please make responsive

bank statements available for inspection.” Strahm and O’Neill then engaged in

back-and-forth e-mails in which O’Neill asked Strahm whether he was

“requesting to inspect records you already possess”; Strahm asked O’Neill to

“identify the responsive bank records, e.g. date and page the transactions were

completed”; O’Neill explained that “[w]e will not be highlighting or marking the

exact transactions that you are interested in”; and Strahm asserted that “[t}he

bank records produced by the County do not contain the subject transactions.”

Strahm then requested “an inspection of [DolT] paper records and computer

systems for responsive records.” When Sperline also requested clarification,

Strahm requested “an inspection of Snohomish County paper records responsive

to request KOl 9782, and an inspection of County computer systems for records

responsive to request K019782.” Sperline responded that K019782 had been

closed “because all responsive records have been provided to you.” Sperline

stated that Strahm had requested that only electronic records be produced and


                                        10
No. 79711-5-I/Il

asked whether Strahm was now reamending his request “to include paper

records held within the Finance Department.” Strahm responded and asserted

that “[t]he County has not provided all nonresponsive records.” He requested

that the County “make responsive paper bank records available for inspection.”

When Sperline again asserted that “[y]ou previously limited your public records

requests   .   .   .   to electronic bank statements only” and asked again whether

Strahm was changing his request to include responsive paper bank statements,

Strahm responded, “I stated that I no longer wished to receive non-responsive

paper bank records because the paper bank records produced for inspection

appeared to be completely non-responsive.” On October 1, 2018, Sperline

(1) responded that the County believed that the paper bank statements produced

were responsive to request K019782, (2) relayed her continued understanding
that Strahm did not wish to receive paper bank statements, and (3) informed

Strahm that request K019782 would remain closed.

       Meanwhile, in a separate e-mail chain, Sperline informed Strahm that the

DolT had nothing responsive for request K019782. Strahm responded, “Please

promptly make responsive paper and electronic records available for inspection.”

Sperline responded the next day, explaining that the County interpreted his

request as seeking information about certain transactions marked by red

rectangles in his original, November 2017 request and that “[t]hose marked

transactions stemmed out of the Treasurer’s Office.” Thus, she explained, “[t]hat

is where the responsive records were located.” Sperline also wrote that “there

are paper bank statements responsive to this request but you previously


                                                11
No. 79711-5-1/12

instructed us not to produce paper bank statements.” When Strahm responded

on October 10, 2018, and again asked that the paper bank statements

responsive to request K019782 be made available for inspection, the County

opened a new public records request. That request was assigned tracking

number K027222 and is referred to herein as the “KOl 9782 Follow-up Request.”

                                 Request K024672

       Strahm made the second request at issue in this appeal on June 14, 2018:

       I request the following public record(s):

              1. Payments made such as warrants, checks, wire
                 transfer[sj, electronic payments, etc. for the $15,686,852
                 federal funding amount enclosed in the red rectangle on
                 the attached 2014 county Comprehensive Annual
                 Financial Report page.

According to Strahm’s later declaration, the request related to “County

expenditures of federal disaster funds related to the 2014 Oso area landslide.”

Strahm requested that “all nonexempt records be disclosed and made available

for inspection and copying.”

       Kathryn Fugere, a Records Specialist Senior for Snohomish County,

responded to Strahm’s request on June 21, 2018. In her e-mail, Fugere informed

Strahm that his request had been assigned tracking number K024672. She also

informed him that “[w]e reasonably believe that public records responsive to this

request will be available beginning on or before August 1, 2018.”

       On August 1, 2018, Fugere e-mailed Strahm to inform him that records

responsive to request K024672 were available for his “review and/or purchase”

and that “[tjhe cost is $[0].35.” According to Strahm’s later declaration, the


                                         12
No. 79711-5-1/13

records were produced on a CD and “contained County year 2014

payment/transaction records evidencing disaster related payments made, and a

spreadsheet containing disaster expenditure information, but did not contain any

requested County ‘warrants, checks, wire transfer[s], electronic payments, etc.”

In a letter that accompanied the responsive records, Fugere wrote, “You will note

that the total reimbursed does not equal the.   .   .   $15,686,852 federal funding

amount you highlighted from the 2014 County Comprehensive Annual Financial

Report.” She explained this was because “the funds are still being reimbursed.”

She also wrote, “We believe that this completes our response to your request”

and asked Strahm to “let us know if you were expecting records showing

additional level of detail for the reimbursements.” She informed Strahm that “[ijf

we do not hear from you within 30 days of your receipt of the installment, we will

assume that you are satisfied with our response and will close the request.”

       More than two months later, on October 9, 2018, Strahm responded to

Fugere’s August 1st e-mail, writing, “Please promptly make all records

responsive to this request available for inspection.” Fugere responded, “Do you

need another copy of the installment which my records show you picked up on

8/2/2018?” After a few more back-and-forth e-mails in which Fugere again asked

for clarification and Strahm again asked that all responsive records be made

available for inspection, Fugere wrote, “The County’s search for and production

of records in this response—K024672—is complete. We informed you on August

2, 2018 (the date you picked up the installment), that this request would be

closed if you did not provide additional clarification within 30 days   .   .   .   .   This


                                          13
No. 79711-5-1/14

request remains closed.” Strahm responded twice to Fugere’s e-mail, first

requesting that the County “promptly produce all records responsive to the

request,” and then demanding that the County “produce all records responsive to

the request, for inspection, by 10/18/18.” Fugere again responded that the

County’s response was complete and that the request remained closed.

                                 Procedural History

       Strahm filed a “Motion for Order to Show Cause and Motion to Show

Cause re: Violations of the Public Records Act” on November 9, 2018, followed

by a complaint on December 4, 2018, and then a second show cause motion on

January 7, 201 9~2 Strahm’s motions were supported by four declarations from

himself and one from Virginia Hedge, who inspected some of the records

produced by the County in response to Strahm’s requests. In his second motion,

Strahm alleged that the County violated the PRA by failing to disclose and

produce responsive records, failing to perform an adequate search for

responsive records, silently withholding responsive records, denying his requests

without providing reasoning, failing to specify exemptions, and failing to provide

fullest assistance. In support of his allegations, Strahm declared that in response

to the K019782 Follow-up Request, the County produced a bank statement,

dated February 29, 2016, that was responsive to his original request K019782.

Strahm also declared that in December 2018, the County produced 13 pages of

warrants in response to another of his requests. Strahm asserted that those

warrants were responsive to, and thus should have been produced in connection


      2   The record does not reflect why Strahm filed a second motion.

                                        14
No. 79711-5-1/15

with, request K024672.

       On January 7, 2019, the superior court entered an order to show cause.3

The County responded on January 14, 2019, relying on declarations from O’Neill,

Fugere, Sperline, and Kirke Sievers, the Snohomish County Treasurer. In his

declaration, Sievers explained, with regard to request K019782, that Snohomish

County maintains two investment portfolios: (1) the “LPAR” portfolio, which

“reflects investments in the Washington State Local Government Investment Pool

(LGIP)” and (2) the “SPAR” portfolio, “also known as the Snohomish County

Investment Pool.” Sievers explained that both the LPAR portfolio and the SPAR

portfolio are pooled portfolios in that they consist of multiple funds, including

subfund 300-04, which was the fund with regard to which Strahm had requested

transaction information in request K019782. Sievers explained that in its bank

account with Bank of America, “the County has the County’s cash for its funds

and subfunds, as well as the funds of fire districts, schools, and any other

governmental agency that wants to have the County invest their money.” Sievers

explained that transactions occurring in the account are “usually netted, meaning

they are grouped together and they are not always individually identified on the

daily banking statement.” Thus, Sievers explained, Strahm was incorrect in

asserting that there should be six bank statements corresponding to the six

subfund 300-04 transactions that Strahm specified in request K019782. Instead,

“[t]here is no one-to-one relationship,” and “[t]here is no single document that


       ~ The superior court entered an earlier show cause order on November 30,
2018, presumably in response to Strahm’s November 9, 2018, motion. The
record does not reflect the outcome of the first show cause hearing.
                                          15
No. 79711-5-1116

reflects [each] transaction.”

       The trial court held a show cause hearing on January 18, 2019. No

transcript was provided for the hearing, but according to a minute entry, the court

“denie[d] penalties to the County [and found that the] County made more than a

good faith effort to comply, regardless of whether Mr. Strahm is satisfied.

Confusion is evident.” The court later entered an order dismissing Strahm’s case

with prejudice. In its order, the court concluded that the County complied with

the PRA, conducted an adequate search for records, imposed appropriate fees,

produced records responsive to both requests, did not silently withhold records,

and “acted in good faith to an exceptional degree in responding to [Strahm]’s

requests.” Strahm appeals.

                                  DISCUSSION

       Strahm argues that the trial court erred in concluding that the County

complied with the PRA and, thus, it erred by dismissing his case. As further

discussed below, we agree in part and remand to the trial court for further fact-

finding as to (1) whether the County performed an adequate search with regard

to both requests and (2) whether the County silently withheld responsive records

with regard to request K024672. We otherwise reject Strahm’s arguments.4

                            Background PRA Concepts

      “The PRA is a strongly worded mandate for broad disclosure of public


      ~ To the extent that Strahm raises arguments that are not specifically
discussed below, those arguments are not adequately briefed to warrant
consideration. See Norcon Builders, LLC v. GMP Homes VG, LLC, 161 Wn.
App. 474, 486, 254 P.3d 835 (2011) (appellate court “will not consider an
inadequately briefed argument”).
                                        16
No. 79711-5-1/17

records.” Neigh. All, of Spokane County v. Spokane County, 172 Wash. 2d 702,

714, 261 P.3d 119 (2011). “Passed by popular initiative, it stands for the

proposition that ‘full access to information concerning the conduct of government

on every level must be assured as a fundamental and necessary precondition to

the sound governance of a free society.” Neigh. All., 172 Wash. 2d at 714-15

(quoting Progressive Animal Welfare Soc’yv. Univ. of Wash. (PAWS), 125
Wash. 2d 243, 251, 884 P.2d 592 (1994)).

       “The PRA requires state and local agencies to ‘make available for public

inspection and copying all public records, unless the record falls within the

specific exemptions of [the PRA] or other statute.” Resident Action Council v.

Seattle Hous. Auth., 177 Wash. 2d 417, 431, 327 P.3d 600 (2013) (alteration in

original) (quoting RCW 42.56.070(1)). “A ‘public record’ is defined broadly to

include ‘any writing containing information relating to the conduct of government

or [a governmental function]’ that is ‘prepared, owned, used, or retained’ by any

state or local agency.” Resident Action Council, 177 Wash. 2d at 431 (alteration in

original) (quoting RCW42.56.010(3)).

       Because the PRA applies only to public records, “disclosure is not

necessary unless and until there has been a specific request for records.” Smith

v. Okanogan County, 100 Wash. App. 7, 12, 994 P.2d 857 (2000). When a request

is received, the agency must respond within five business days either by

(1) “[p]roviding the record[s],” (2) providing a link to the records requested (unless

the requester notifies the agency that he or she cannot access records through

the internet), (3) acknowledging receipt of the request “and providing a


                                         17
No. 79711-5-1/18

reasonable estimate of the time the agency.                .   .   will require to respond,”

(4) acknowledging receipt of the request, asking for clarification if the request is

unclear, “and providing, to the greatest extent possible, a reasonable estimate of

the time the agency     .   .   .   will require to respond to the request if it is not clarified,”

or (5) “[d]enying the   .   .   .   request.” RCW42.56.520(1).

       The PRA expressly contemplates two types of requester-initiated causes

of action for alleged PRA violations. RCW 42.56.550(1), (2). The first is an

action under RCW42.56.550(1) based on an agency’s denial of”an opportunity

to inspect or copy a public record.” “[S]uch a claim may be based on a variety of

agency actions or inactions,” including an agency’s claim of exemption, failure to

respond or produce records, “silent withholding,” and failure to conduct an

adequate search. WASH. STATE BAR ASS’N, PUBLIC RECORDS ACT DESKBOOK:

WASHINGTON’S PUBLIC DISCLOSURE AND OPEN PUBLIC MEETING LAWS                            § 16.2 (2d ed.
2014). A claim for denial of an opportunity to inspect or copy under RCW

42.56.550(1) does not accrue until there is “some agency action, or inaction,

indicating that the agency will not be providing responsive records.” Hobbs v.

State, 183 Wash. App. 925, 936, 335 P.3d 1004 (2014); see also Freedom Found.

v. Wash. State Dep’t of Soc. & Health Servs., 9 Wash. App. 2d 654, 664, 445 P.3d
971 (2019) (“In an action challenging an agency’s denial of a records request, a

requester cannot initiate a lawsuit until the agency has denied and closed the

request at issue.”), review denied, 194 Wash. 2d 1017 (2020).

      The second cause of action contemplated by the PRA is an action under

RCW 42.56.550(2) for an agency’s alleged failure to make a “reasonable


                                                    18
 No. 79711-5-1/19

estimate” of the time required to respond or of the charges to produce copies.

       The PRA expressly provides that a requester may seek judicial review by

moving for an order directing the responsible agency to “show cause why it has

refused to allow inspection or copying” (in the case of an action under

RCW 42.56.550(1)), or “show that the estimate it provided is reasonable” (in the

case of an action under RCW 42.56.550(2)). In both cases, the agency bears

the burden of establishing its compliance with the PRA. RCW 42.56.550(1), (2).

“[W]hether an agency complies with the PRA is a fact specific inquiry and must

be decided on a case-by-case basis.” Andrews v. Wash. State Patrol, 183 Wn.

App. 644, 653, 334 P.3d 94 (2014).

       “Any person who prevails against an agency in any action in the courts

seeking the right to inspect or copy any public record or the right to receive a

response to a public record request within a reasonable amount of time shall be

awarded all costs, including reasonable attorney fees, incurred in connection with

such legal action.” RCW 42.56.550(4). “In addition, it shall be within the

discretion of the court to award such person an amount not to exceed one

hundred dollars for each day that he or she was denied the right to inspect or

copy said public record.” RCW 42.56.550(4).

                                     Analysis

                                Standard of Review

      This court “review[s] agency actions under the PRA de novo, taking into

account the PRA’s policy that ‘free and open examination of public records is in

the public’s interest, even [though] examination may cause inconvenience or


                                         19
No. 79711-5-1120

embarrassment.’” Anderson v. Dept. of Soc. & Health Servs., 196 Wash. App. 674,

680-81, 384 P.3d 651 (2016) (second alteration in original) (quoting Neigh. All.,
172 Wash. 2d at 715); see         RCW 42.56.550(3) (“Judicial review of all agency

actions taken or challenged under RCW 42.56.030 through 42.56.520 shall be de

novo.”). Where, as here, “the record consists only of affidavits, memoranda of

law, and other documentary evidence,” this court “stands in the same position as

the trial court” and “is not bound by the trial court’s findings on disputed factual

issues.” PAWS, 125 Wash. 2d at 252-53.

       Here, Strahm does not specify whether his claims are based on an

improper denial under RCW 42.56.550(1) or a failure to provide a reasonable

estimate under RCW 42.56.550(2). But the thrust of his contentions is that the

County improperly denied him access to responsive records for various reasons,

each of which is addressed below.

                                  Adequate Search

       Strahm first contends that the trial court erred by concluding that the

County conducted an adequate search for responsive records. Because the

record is not sufficiently developed to determine whether the County’s search

was adequate, we agree and remand to the trial court for further fact-finding.

      “An adequate search is a prerequisite to an adequate response.” Neigh.

All., 172 Wash. 2d at 724. Thus, an agency’s failure to perform an adequate search

“is comparable to a denial because the result is the same,” and an inadequate

search is an actionable violation of the PRA. Neigh. All., 172 Wash. 2d at 721, 724-

25 (holding that an inadequate search is a violation of the PRA and “[a] prevailing


                                          20
No. 79711-5-1/21

party in such an instance is at least entitled to costs and reasonable attorney

fees,” but expressly declining to decide “whether the PRA supports a

freestanding daily penalty when an agency conducts an inadequate search but

no responsive documents are subsequently produced”).

       In Neighborhood Alliance, our Supreme Court held that the standard for

an adequate search under the PRA is the same as it is under the federal

Freedom of Information Act and described that standard as follows:

       [T]he focus of the inquiry is not whether responsive documents do in
       fact exist, but whether the search itself was adequate. The adequacy
       of a search is judged by a standard of reasonableness, that is, the
       search must be reasonably calculated to uncover all relevant
       documents. What will be considered reasonable will depend on the
       facts of each case. When examining the circumstances of a case,
       then, the issue of whether the search was reasonably calculated and
       therefore adequate is separate from whether additional responsive
       documents exist but are not found.     .


                    This is not to say, of course, that an agency must
       search every possible place a record may conceivably be stored,
       but only those places where it is reasonably likely to be found.

Neigh. All., 172 Wash. 2d at 71 9-20 (citations omitted). To establish that it

conducted an adequate search, “the agency may rely on reasonably detailed,

nonconclusory affidavits submitted in good faith.” Neigh. All., 172 Wash. 2d at 721.

These affidavits “should include the search terms and the type of search

performed, and they should establish that all places likely to contain responsive

materials were searched.” Neigh. All., 172 Wash. 2d at 721.

       Here, the County submitted several affidavits in response to the trial

court’s order to show cause, but none of them describe the County’s search

process or establish “that all places likely to contain responsive materials were

searched.” Neigh. All., 172 Wash. 2d at 721. Thus, the record was not sufficiently

                                         21
No. 79711-5-1/22

developed for the trial court to determine whether the County’s search was

adequate, and remand is required for further findings. Cl~ O’Neill v. City of

Shoreline, 145 Wash. App. 913, 936, 187 P.3d 822 (2008) (remanding to trial court

to determine whether search of hard drive would yield additional responsive

records where appellate court could not make that determination on the record

provided), affci hi   ~   and rev’d hi ~ on other grounds, 170 Wash. 2d 138, 240
P.3d 1149 (2010).

       The County asserts that it conducted an adequate search with regard to

request K019782 because ‘[biased on the plain language of Mr. Strahm’s

request, he sought records related to transactions that originated out of the

Snohomish County Treasurer’s Office” and ‘he was provided with records from

that office.” But this assertion is not supported by citation to the record, and

nothing in the “plain language” of request K019782 even mentions the

Treasurer’s Office. Moreover, although the County could have filed an affidavit

explaining that the Treasurer’s Office was the only place reasonably likely to

contain responsive documents for Strahm’s request, it did not. Similarly, with

regard to request K024672, the County’s assertion that its search was adequate

because it “located its records that documented every transaction related to the

federal disaster funding” is entirely conclusory and provides no basis to assess

the adequacy of the County’s search. The County’s conclusory assertions do not

establish that its searches were adequate.

                                  Silent Withholding

      Strahm next argues that the trial court erred by concluding that the County


                                         22
No. 79711-5-1/23

did not silenfly withhold responsive records. As further discussed below, we

reject Strahm’s argument with regard to request K01 9782. With regard to

request K024672, however, the record is not sufficiently developed to resolve

Strahm’s silent withholding claim, and remand is required for further fact-finding.

       Under the PRA, a responsive record “is never exempt from disclosure; it

can be exempt only from production.” Sanders v. State, 169 Wash. 2d 827, 836,

240 P.3d 120 (2010). Thus, an agency violates the PRA when it “silently

withholds” a responsive record either without disclosing its existence or without

specifying the exemption that the agency claims applies. See Zink v. City of

Mesa, 162Wn. App. 688, 711, 256 P.3d 384 (2011) (failure to reveal that records

have been withheld in their entirety); Sanders, 169 Wash. 2d at 846 (failure to

specify and give a brief explanation of each exemption).5

       Here, Strahm first argues that the County silently withheld nonexempt

records that were responsive to request K019782 and located in the Treasurer’s

Office. In support of this argument, Strahm cites to his e-mail exchange with

Sperline in October 2018, after the County indicated it had closed request

K019782. Specifically, on October 9, 2018, Strahm requested that the County

“[pjlease promptly make responsive paper and electronic records available for

inspection.” Sperline responded:

      We interpreted your request to be seeking transactions from the
      items marked by the red rectangles. Those marked transactions
      stemmed out of the Treasurer’s Office. That is where the
      responsive records were located. Accordingly, the Treasurer’s
      Office’s search for and production of records in response to this

       ~ Strahm addresses silent withholding and failure to specify an exemption
as two separate issues in his brief; we treat them here as one.
                                        23
No. 79711-5-1/24

       request is complete. I will note that there are paper bank
       statements responsive to this request but you previously instructed
       us not to produce paper bank statements.

Strahm asserts that Sperline’s e-mail establishes that the County silently withheld

responsive paper bank records that were located in the Treasurer’s Office. But

the only reasonable interpretation of Sperline’s e-mail is that the responsive

records located in the Treasurer’s Office either had been produced already or

consisted of paper bank statements that Strahm previously indicated he no

longer wanted. Therefore, the County did not silently withhold records

responsive to request K019782.

       Strahm disagrees. In his reply brief, he contends that the County’s claim

that he amended his request to exclude paper records is false. But Strahm does

not dispute that when he inspected paper bank statements on May 31, 2018, he

informed O’Neill that he “no longer wished to receive ‘non-electronic paper

records.” O’Neill confirmed this by e-mail on June 6, 2018, writing, “At your May

31st inspection, you amended your requests and advised you no longer wished

to receive[] non-electronic bank records.” Strahm neither clarified nor corrected

this statement with regard to request K019782. And although he now contends

that “the County should have scanned the paper records    .   .   .   into an electronic

format and provided the records to [him] on CD,” he points to nothing in the

record to show that he communicated this request to the County. Instead, he

sowed additional confusion by not being specific about what he believed was

missing when the County later requested clarification. Therefore, Strahm’s

contention fails. Ct Bonamy v. City of Seattle, 92 Wash. App. 403, 409, 960 P.2d
24
 No. 79711-5-1125

447 (1998) (‘The [PRA] does not.    .   .   require public agencies to be mind

readers.”).

       Strahm next points out that the reason he no longer wanted paper records

was because the paper records produced by the County “‘contained transactions

that were not responsive to [his] requests.” But as Sievers explained in his

declaration, there is no “one-to-one” relationship between the subfund

transactions selected by Strahm in request KOl 9782 and the bank statements

reflecting those transactions. Additionally, and to the extent that Strahm is

arguing that the County should have explained its bank statements to him, we

reject that argument because the PRA “does not require agencies to         .   .   .   explain

public records, but only to make those records accessible to the public.”

Bonamy, 92 Wash. App. at 409.

       Finally, Strahm points out that in November 2018, after he filed suit, he

inspected daily bank statements produced by the County in response to the

KOl 9782 Follow-up Request, and that a page of those bank statements was

responsive to request K019782. Strahm seems to suggest that the existence of

this responsive bank statement is evidence of the County’s silent withholding.

But the K019782 Follow-up Request was a request for paper records that Strahm

himself had earlier indicated he no longer wanted. Therefore, that the County

ultimately produced a paper bank statement that would have been responsive to

request KOl 9782 does not support Strahm’s argument that the County silently

withheld responsive records.

      Turning to request K024672, Strahm contends that the County silently


                                             25
No. 79711-5-1/26

withheld 13 pages of warrants that were later produced in response to a different

request. In support of his contention, Strahm points out that request K024672

expressly referred to “warrants, checks, wire transfer[s], electronic payments,

etc.” He then asserts that the 13 pages of warrants produced in response to his

later request were also responsive to request K024672.

       The County did not respond to this assertion, either below or on appeal.

Therefore, the record is not sufficiently developed to determine whether those 13

warrants were, in fact, responsive to request K024672. Furthermore, and as

already discussed, the record is not sufficiently developed to determine whether

the County’s search was adequate. Thus, the record also is not sufficiently

developed to determine whether, if those warrants were responsive to request

K024672, they should have been disclosed. Accordingly, remand is required for

further fact-finding as to whether the County silently withheld records responsive

to request K024672.

       The County contends that it “is not withholding records, silent or

otherwise.” It points out that in the letter accompanying the CD produced in

response to request K024672, the County “explicitly informed Mr. Strahm that it

believed the records provided in response to K024672 fulfilled his request” and

told him that “if he was looking for additional records, he needed to contact the

County within 30 days.” The County asserts that Strahm’s failure to timely clarify

his request vitiates his silent withholding claim. But Strahm’s request clearly

included a request for warrants. Thus, even assuming that the County’s letter




                                        26
No. 79711-5-1/27

constituted a valid request for clarification,6 Strahm’s failure to respond has no

bearing on whether the County silently withheld the warrants in the first instance.

The County’s assertion lacks merit.

                                  Fee for Inspection

       Strahm contends that the County violated the PRA by requiring him to pay

a fee to inspect records in response to request K019782. We disagree.

       Under RCW 42.56.120(1), “[n]o fee shall be charged for the inspection of

public records or locating public documents and making them available for

copying,” except under certain exceptions that do not apply here. Accordingly,

the County rightfully concedes that O’Neill was mistaken when she initially told

Strahm that he would be required to pay a fee to inspect bank records

responsive to request KOl 9782. But because O’Neill voluntarily cured her error a

short time later, we conclude that no PRA violation occurred.

       Hobbs is instructive. In Hobbs, Mike Hobbs requested records from the

State Auditor’s Office (Auditor). 183 Wash. App. at 928. Two days after the Auditor

made a first installment of records available to Hobbs, Hobbs filed suit against

the Auditor for alleged PRA violations relating to redactions in the first

installment. Hobbs, 183 Wash. App. at 932. The Auditor subsequently provided a

corrected copy of the documents that included explanatory “code numbers,”

which had been omitted from the first production, to explain the redactions.

Hobbs, 183 Wash. App. at 930, 932 n.4. The superior court concluded that Hobbs


       6 Strahm contends that if the County believed Strahm’s request was
unclear, then it should have asked for clarification when it initially responded to
the request instead of waiting until it produced the CD.
                                         27
No. 79711-5-1128

did not have a cause of action as to the initial production. Hobbs, 183 Wash. App.

at 932.

          On appeal, Hobbs contended that “any violations in the original installment

were violations at the time they occurred and that he was entitled to penalties

regardless of whether the violations were later corrected.” Hobbs, 183 Wash. App.

at 935. We disagreed and held that “before a requester initiates a PRA lawsuit

against an agency, there must be some agency action, or inaction, indicating that

the agency will not be providing responsive records.” Hobbs, 183 Wash. App. at

936. We concluded that there was no such action or inaction in Hobbs’s case.

Hobbs, 183 Wash. App. at 937. In doing so, we observed that the Auditor was

continuing to provide Hobbs with responsive records for some time after it initially

produced the first installment; that the Auditor voluntarily cured the alleged

violation; and that Hobbs did not dispute that by the time of the trial court’s final

hearing, all issues had been cured. Hobbs, 183 Wash. App. at 936, 940.

       Here, like the Auditor in Hobbs, O’Neill voluntarily cured her mistake a

short time after she initially told Strahm that a deposit would be required to

inspect bank records responsive to request K019782. To be sure, O’Neill should

have been more transparent about her initial error, and she likely caused

unnecessary confusion when she first indicated that a fee would be required and

then, without any explanation, wrote Strahm again to inform him that the County

would begin preparing the responsive bank records for inspection. She also

injected confusion when, between these two communications, she sent Strahm

an e-mail indicating that the County planned to close request K019782 because


                                          28
No. 79711-5-1/29

all responsive records had been produced. Nevertheless, it is undisputed that

O’Neill voluntarily cured her error, that the cure was made while the request

remained open, and that by the time Strahm filed suit, the records the County

considered responsive had been made available for his inspection without a fee.

Furthermore, none of the authorities that Strahm cites support his contention that

O’Neill’s voluntarily cured mistake remains an actionable violation.7 For these

reasons, we reject that contention.

                          Production in Lieu of Inspection

       Although the County does not acknowledge or respond to this argument,

Strahm seems to suggest that because he expressly requested that responsive

records for request K024762 be made available for inspection, the County

violated the PRA by instead producing them on a CD. But it is undisputed that

Strahm picked up the CD, that he was charged only 35 cents for it, and that he

reviewed the documents thereon. And Strahm does not cite any authority


        ~ In Cedar Grove Com posting, Inc. v. City of Marvsville, we concluded that
even though the City ultimately produced unredacted versions of certain e-mails
before litigation, the requester still had a cause of action for the City’s initial
refusal to produce the e-mails based on its improper reliance on the attorney-
client privilege. 188 Wash. App. 695, 715, 354 P.3d 249 (2015). But there, the
cure was not voluntarily. Rather, the City produced unredacted versions only
after the requester twice called into question the City’s reliance on the privilege.
Cedar Grove, 188 Wash. App. at 704-05. We distinguished Hobbs on that basis,
observing that the City initially responded by reiterating its initial claim of
privilege, “thus denying the request.” Cedar Grove, 188 Wash. App. at 715. This
case is similarly distinguishable, and thus, any reliance on Cedar Grove is
misplaced. Strahm’s reliance on Neighborhood Alliance is also misplaced
because there, the agency “refused to produce anything at all,” 172 Wash. 2d at
727, whereas here, the County did not refuse production but only asserted,
mistakenly, that a fee would be required. And Yousoufian v. Office of Ron Sims,
where the sole issue was the amount of the penalty, is similarly unpersuasive.
168 Wash. 2d 444, 450, 229 P.3d 735 (2010).
                                        29
 No. 79711-5-1/30

 supporting the proposition that the County violated the PRA merely by producing

 records electronically, at minimal cost, instead of making them available for

inspection. Therefore, we reject Strahm’s argument.

                                           Fullest Assistance

       As a final matter, Strahm contends that reversal is required because the

County violated the PRA by failing to provide “fullest assistance.” We disagree.

       Strahm relies on RCW42.56.100 to support his argument. That statute

provides that “[a]gencies shall adopt and enforce reasonable rules and

regulations   .   .   .   consonant with the intent of this chapter to provide full public

access to public records” and that “[s}uch rules and regulations shall provide for

the fullest assistance to inquirers.” RCW42.56.100 (emphasis added). In other

words, the phrase “fullest assistance” technically refers to the agency’s rules and

regulations. Freedom Found., 9 Wash. App. 2d at 673. “Nevertheless, courts have

recognized that agencies are required to comply with the principles embodied in

RCW42.56.100.” Freedom Found., 9 Wash. App. 2d at 673.

       Here, Strahm argues that the County failed to provide fullest assistance

and “unreasonably delayed” fulfilling his requests by (1) denying him the

“opportunity to inspect responsive records,” (2) not performing an adequate

search, (3) withholding nonexempt responsive records, and (4) failing to “properly

respond[ 1” to his requests. Strahm’s argument is unpersuasive for three

reasons.

       First, the first three of Strahm’s contentions above merely repeat his other

contentions, and Strahm does not cite any authority supporting the proposition


                                                  30
No. 79711-5-1/31

that a failure to provide fullest assistance is an independently actionable PRA

violation.

       Second, Strahm’s final contention that the County did not “properly

respond[     1” to his requests does not specify the alleged impropriety that serves as
the basis of his “fullest assistance” claim. Thus, it is too conclusory to warrant

reconsideration. See Westv. Thurston County, 168 Wash. App. 162, 187, 275
P.3d 1200 (2012) (“We do not consider conclusory arguments that do not cite

authority.”); see ~ Holland v. City of Tacoma, 90 Wash. App. 533, 538, 954 P.2d
290 (1998) (“Passing treatment of an issue or lack of reasoned argument is

insufficient to merit judicial consideration.”).

       Finally, although Strahm cites, in passing, Kittitas County v. AlliDhin, 195
Wash. App. 355, 381 P.3d 1202 (2016), affd, 190 Wash. 2d 691, 416 P.3d 1232

(2018), and Mechlinci v. City of Monroe, 152 Wash. App. 830, 222 P.3d 808 (2009),

his reliance on those cases is misplaced: Kittitas County’s discussion of “fullest

assistance” is in the unpublished part of that opinion and, therefore, is not

persuasive. As for Mechlinq: There, the requester contended that based on the

duty to provide “fullest assistance,” the city of Monroe was obligated to provide

certain e-mails in electronic, rather than paper, format. Mechlinq, 152 Wash. App.

at 838, 847. We concluded that the City had no express obligation to provide the

e-mails electronically. Mechling, 152 Wash. App. at 850. But “consistent with the

statutory duty to provide the fullest assistance,” we directed the trial court to, on

remand, determine whether it would be reasonable and feasible for the City to

produce additional, unredacted e-mails electronically. Mechlinci, 152 Wash. App. at


                                           31
No. 79711-5-1/32

850. We did not, however, address whether a refusal to do so would result in an

actionable PRA violation. Thus, Mechlin~ is inapposite here: That an agency

should consider the reasonableness and feasibility of producing records in a

desired format does not support Strahm’s argument that under the circumstances

of this case, the County violated the PRA by failing to provide fullest assistance.

        We vacate the trial court’s dismissal of Strahm’s case and its conclusions

that the County complied with the PRA, conducted an adequate search for

records and, with regard to request K024672, did not silently withhold records.

We remand to the trial court for further proceedings consistent with this opinion,

including determining (1) whether the County performed an adequate search with

regard to both of Strahm’s requests, (2) whether the County silently withheld

records responsive to request K024672, (3) whether the County complied with

the PRA, and (4) if appropriate, the amount of any costs and monetary penalties.




WE CONCUR:


/i~ ~                                            _____________________




                                        32